DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16611549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant, independent Claim 1’s limitations are taught by the copending Claims 1-18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Texeira WO_2016120270_A1 in view of Watanabe EP_2234172_A.
1.	Regarding Claims 1-3, 5-11, and 13-19, Texeira discloses use of an adhesive in the manufacture of laminates (Claim 13) specifically in a lamination process to laminate substrates together (Claim 14) (corresponds to instant Claim 19’s limitation) wherein said substrates can be made of glass-based materials (paragraph 0051) (corresponds to instant Claims 13 and 14’s limitations) and for the encapsulation of electronics such as connectors (paragraph 0002) and photovoltaic modules (Claim 11) as is being claimed in instant Claims 6 and 7. Texeira further describes its adhesive as being composed of at least one condensation curable silyl terminated polymer having at least one, typically at least 2 hydrolysable and/or hydroxyl functional groups per molecule; a cross-linker selected from the group of a silicone, an organic polymer, a silane or a disilane molecule which contains at least two hydrolysable groups per molecule and typically at least three hydrolysable groups per molecule and a condensation catalyst selected from the group of titanates, zirconates or tin (Claim 1); wherein the polymer can be stored singly with Texeira discloses that the molar ratio of M-OR or tin functions to the hydroxyl groups in the polymer can range from 1:0.5 to 1:0.01 wherein M is titanium or zirconium (paragraph 0024) which teaches the range claimed in instant Claim 15. Also, Texeira discloses that the molar ratio of hydroxyl and/or hydrolysable groups in the polymer to hydrolysable groups from is between 0.5:1 and 1:1 using a monosilane cross linker or 0.75:1 to 3:1 using disilanes (Claim 1) having a viscosity of greater than 30,000 (paragraph 0013) as is being claimed by Applicants in instant Claims 15 and 18. Additionally, Texerira discloses using adhesion promoters and carbon black (corresponds to claimed pigment) in its composition (paragraph 0032) as is being claimed in instant Claims 16 and 17. It would be expected for the molar amount of the catalyst to meet the instantly claimed limitation of Claim 15 by virtue of its moisture content being negligible since Texeira discloses not having moisture in its fillers (paragraph 0006). Given the similarities between the adhesive, of Texeira, and the claimed adhesive, it would be inherently expected for the former to be flowable too. Also, Texeira discloses its adhesive can be cured at room temperature (paragraph 0008) as is being claimed in instant Claim 2 although it’s also known in the art to cure at elevated temperatures (paragraph 0004) which undoubtedly will require the use of an oven/furnace, as is being claimed in instant Claim 3. 
2.	However, Texeira does not disclose the claimed details of the process of making the assembly of instant Claim 1.
Watanabe discloses a solar cell module (corresponds to Texeira’s photovoltaic cell) comprising two substrates wherein a process includes use of a hot melt silicone-based resin for surrounding the outer periphery of an element situated between said substrates such that the resin acts like a sealant (Claims 1 and 2 and paragraph 0052) thereby corresponding to the instantly claimed dam of sealant of instant Claims 1 and 5. Watanabe further discloses how the two substrates can be brought together under pressure and laminated in a vacuum state to form a laminated body (Claims 4, 5, 8, and 10) as is being claimed in instant Claims 1 and 8. Watanabe also discloses that the process can take 2-3 minutes (paragraph 0017) and that the pressure can be sustained for 1 minute (paragraph 0040) as is being claimed in instant Claims 9-11. Lastly, Watanabe discloses that its invention results in relatively quicker curing and more resistant to contaminants (paragraph 0008).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process, of Texeira, by using the sealant and process of assembly, of Watanabe. One of ordinary skill in the art would have been motivated in doing so in order to obtain relatively quicker curing and more resistant to contaminants.
5.	Regarding Claim 4, although Texeira in view of Watanabe does not suggest cutting the edge region, the Examiner respectfully submits that this would be product-specific structural limitation and it would be expected for one of ordinary skill in the art to know how to cut the edge to meet this need.
6.	Regarding Claim 12, although Texeira in view of Watanabe does not suggest the claimed pressure, the Examiner respectfully submits that this would be product-specific limitation and it would be expected for one of ordinary skill in the art to know what pressure to use in order to effect a significant sealed laminate assembly.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Texeira WO_2016120270_A1 in view of Watanabe EP_2234172_A, as applied to Claim 19, and further in view of Brecht USPA_20120260974_A1.
7.	Regarding Claim 20, Texeira in view of Watanabe does not disclose cold forming.
8.	Brecht discloses making photovoltaic modules (Title) comprising two glass substrates with a photovoltaic element there-between (Abstract).  Brecht further discloses that cold-bending can be used to shape the glass substrates (paragraph 0093) and that its invention can be used in vehicles roofs (Title).
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass substrates of, Texeira in view of Watanabe, by cold-forming as disclosed by Brecht for use in vehicle roofs. One of ordinary skill in the art would have been motivated in doing so in order to obtain further utility of its invention in other applications such as vehicle roofs.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.